     Case 18-21636       Doc 12  Filed 10/11/18 Entered 10/11/18 08:31:03                 Desc Main
                                   Document     Page 1 of 9
                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  HARTFORD DIVISION


In re                                                         Chapter 11

SARAH’S COFFEE HOUSE, INC.,                                   Case No. 18-21636 (JJT)

                        Debtor.
________________________________________________________________________________


  UNITED STATES TRUSTEE’S MOTION FOR AN ORDER EITHER DISMISSING OR
   CONVERTING THE DEBTOR’S CHAPTER 11 CASE FOR FAILURE TO PROVIDE
 PROOF OF APPROPRIATE INSURANCE COVERAGES & FAILURE TO COMPLETE,
  FILE AND/OR PRODUCE REQUIRED BANKRUPTCY FORMA AND DOCUMENTS

        William K. Harrington, the United States Trustee for Region 2 (the “United States

Trustee”), in furtherance of his duties and responsibilities set forth in 28 U.S.C. § 586(a)(3) and (5),

hereby moves for an order dismissing the chapter 11 case of Sarah’s Coffee House, Inc. (“Debtor”)

pursuant to 11 U.S.C. § 1112(b). In support thereof, the United States Trustee represents and

alleges that the Debtor has failed to provide proof that it maintains appropriate casualty, liability

and such other appropriate insurance coverages in amounts adequate to both protect the bankruptcy

estate and the general public. Further, the United States Trustee alleges that the Debtor has failed

to appropriately complete and file required documents and official forms including, but not limited

to: its List of 20 Largest Unsecured Creditors or file a creditor matrix even after being reminded to

do so by either the Bankruptcy Court Clerk and/or the United States Trustee which has resulted in

an undo delay in informing creditors of its bankruptcy and allowing the United States Trustee to

begin solicitation and formation of an Official Committee of Unsecured Creditors. Further,

although Debtor designated itself as a “small business debtor,” Debtor failed to file the documents

required to be filed pursuant to 11 U.S.C. § 1116(1)(A) and (B) within the time allowed by the


                                                   1
       Case 18-21636     Doc 12  Filed 10/11/18 Entered 10/11/18 08:31:03 Desc Main
                                   Document       Page 2 of 9
Bankruptcy Code. In support of his motion, the United States Trustee, through his undersigned

counsel, states the following:

                                               FACTS

        1.     The Debtor filed its voluntary Chapter 11 petition, schedules and statement of

financial affairs on October 2, 2018. See ECF 1. Debtor operates a restaurant facility at 257

Asylum Street in Hartford, Connecticut, and admits to being a small business debtor within the

meaning of the Bankruptcy Code. Id. Attorney Antonio Del Mastro (“Attorney Del Mastro”)

assisted the Debtor in the preparation of its bankruptcy petition and filed it on behalf of the Debtor.

Id. at page 4. No application to retain Attorney Del Mastro has yet been filed.

        2.     The United States Trustee has been unable to progress in the solicitation and

appointment of an Official Committee of Unsecured Creditors due to the failure of the Debtor to

file a List of 20 Largest Unsecured Creditors with full information conforming to Official Form

204.

        3.     Debtor failed to “append to the voluntary petition or file within 7 days after the date

of the order for relief: (A) its most recent balance sheet, statement of operations, cash-flow

statement and Federal income tax return or (B) a statement made under penalty of perjury that no

balance sheet, statement of operations, or cash-flow statement has been prepared and no Federal tax

return has been filed.” 11 U.S.C. § 1116(1)(A) and (B).

        4.     Debtor’s bankruptcy schedules disclose that the Debtor has no real property assets

and has personal property assets with a total value of $29,553.12 including only $9,553.12 in

tangible assets and a chose in action it believes has a $20,000.00 value which it has in a dispute

with its landlord which has issued a Notice to Quit against the Debtor in August of 2018 and has

commenced proceeding to evict the Debtor in the Connecticut Housing Court. See Hotel Royal,

LLC v. Sarah’s Coffee House, Inc., CV-XX-XXXXXXX-S.
                                                   2
     Case 18-21636       Doc 12    Filed 10/11/18 Entered 10/11/18 08:31:03 Desc Main
                                     Document       Page 3 of 9
       5.      Debtor failed to complete Schedules E/F so the United States Trustee in unaware of

the identity of creditors, the character of the debt, or the amounts owed to creditors. See ECF # 1,

page 15.

       6.      On the morning of October 3, 2018, the United States Trustee contacted Attorney

Del Mastro by email concerning the Debtor’s bankruptcy case and the need to provide proof of

insurance coverages, the Court’s upcoming initial status conference, Attorney Del Mastro’s current

and pre-petition employment by the Debtor in the Connecticut Housing Court, his anticipated

employment application, possible cash collateral issues, Debtor’s failure to file a creditor matrix,

Debtor’s failure to file a conforming List of 20 Largest Unsecured Creditors, and the necessity of

scheduling an Initial Debtor Interview with the assigned United States Trustee Bankruptcy Analyst.

Deadlines were given Attorney Del Mastro to perform certain tasks and take remedial action in

order to avoid a Motion to Dismiss or Convert Debtor’s Chapter 11 case filed by the United States

Trustee.

       7.      As it is the United States Trustee’s duty to attempt to form an Official Committee of

Unsecured Creditors without delay and the Bankruptcy Court Clerk’s duty to immediately inform

creditors of Debtor’s bankruptcy, in the United States Trustee’s October 3, 2018 email to Attorney

Del Mastro, the United States Trustee imposed a deadline to file a conforming creditor matrix and a

conforming List of 20 Largest Unsecured Creditors of 4:00 pm on October 3, 2018. In addition,

Attorney Del Mastro was given a deadline of Tuesday, October 9, 2018 to provide certain of

Debtor’s financial documents to the United States Trustee in anticipation of the Initial Debtor

Interview. To date, Attorney Del Mastro has failed to file an amended and appropriate List of 20

Largest Unsecured Creditors, failed to file a conforming creditor matrix, failed to file one or more

documents pursuant to Section 1116’s requirements, and failed to provide any of the financial

documents required by the United States Trustee for the Initial Debtor Interview.
                                                   3
     Case 18-21636          Doc 12  Filed 10/11/18 Entered 10/11/18 08:31:03 Desc Main
                                      Document      Page 4 of 9
        8.      Debtor’s Insurance proofs: The United States Trustee requested that Debtor provide

proof of insurance coverages which proof was no older than two weeks prior to the filing date of

October 3, 2018. This “timely” proof is necessitated because often Chapter 11 Debtor will fail to

make installment payments on insurance policies, and insurance coverage will lapse although a

debtor can produce an insurance policy which may give dates which would seem to support it still

being in force. Attorney Del Mastro did present a “Workers’ Compensation and Employers’

Liability Business Insurance Policy” from the Hartford Insurance Company; however, that policy

was dated March 29, 2018. Therefore, the United States Trustee has no evidence that the insurance

coverages of that policy are still in force. No casualty, product liability, business continuation or

medical expense coverage is mentioned in the Debtor’s Hartford Insurance Company policy. 1

        9.        Besides the issue of whether the Debtor’s insurance coverages are still in place, the

United States Trustee believes that the policy limits are woefully inadequate to protect the Debtor’s

bankruptcy estate as there is no coverage for casualty or business interruption and are equally

inadequate to protect the public who might frequent the Debtor’s establishment which has an

allowed occupancy of 40 persons at tables and 80 persons standing as per the certificate of

occupancy supplied to the United States Trustee by Attorney Del Mastro.

        10.     To illustrate the Debtor’s lack of appropriate insurance coverages, the United States

Trustee calls to the Court’s attention the recent and still active Chapter 11 case of Ortega’s Mexican

Restaurant, Inc. (Case No. 18-20306) (“Ortega”). In the Ortega case, that debtor also operates a

small restaurant business with not dissimilar occupancy limits. In its own case, Ortega provided

proof of liability insurance with $1,000,000.00 per occurrence with a $2,000,000.00 policy limits,


1 The Hartford policy names “Sarahs Coffee House Inc” as the insured. The term stated is March 30, 2018 to March
30, 2019. The annual premium is $990.00. The coverage limits are: Bodily Injury by Accident - $100,000.00 (each
accident); Bodily Injury by Disease - $100,000.00 (policy limit); and Bodily Injury by Disease - $100,000.00 (per
employee). No casualty coverage, product liability coverage or medical expense insurance coverage is mentioned in
the Debtor’s Hartford Insurance Co. policy.
                                                           4
     Case 18-21636       Doc 12   Filed 10/11/18 Entered 10/11/18 08:31:03 Desc Main
                                     Document       Page 5 of 9
personal property casualty coverage of $250,000.00, product liability coverage of $1,000,000.00,

and medical expense coverage of $5,000.00 per claim. See Case No. 18-20306, ECF # 18.

       11.     Each Chapter 11 debtor must maintain property insurance coverage which is

adequate to protect the assets of the bankruptcy estate and protect the public in general against loss.

Failure to provide for such insurance coverage is cause for dismissal or conversion pursuant to 11

U.S.C. §1112(b)(4)(C). Failure to timely provide information and documents reasonably requested

by the United States Trustee is cause for dismissal or conversion pursuant to 11 U.S.C.

§1112(b)(4)(H). Failure to satisfy timely any filing or reporting requirement established by the

Bankruptcy Code, Bankruptcy Rules or Local Bankruptcy Rules is cause for dismissal or

conversion pursuant to 11 U.S.C. §1112(b)(4)(F).

                                            ARGUMENT

       Section 1112(b) governs conversion and dismissal of chapter 11 cases and states in relevant

part as follows:

       (1) Except as provided in paragraph (2) and subsection (c), on request of a party in
       interest, and after notice and a hearing, the court shall convert a case under this
       chapter to a case under chapter 7 or dismiss a case under this chapter, whichever is
       in the best interests of creditors and the estate, for cause unless the court determines
       that the appointment under section 1104(a) of a trustee or an examiner is in the best
       interests of creditors and the estate.

       (2) The court may not convert a case under this chapter to a case under chapter 7 or
       dismiss a case under this chapter if the court finds and specifically identifies unusual
       circumstances establishing that converting or dismissing the case is not in the best
       interests of creditors and the estate, and the debtor or any other party in interest
       establishes that --

               (A) there is a reasonable likelihood that a plan will be confirmed within the
               timeframes established in sections 1121(e) and 1129(e) of this title
               . . .; and

               (B) the grounds for converting or dismissing the case include an act or
               omission of the debtor other than under paragraph (4)(A)--


                                                   5
     Case 18-21636       Doc 12      Filed 10/11/18 Entered 10/11/18 08:31:03 Desc Main
                                       Document         Page 6 of 9
                       (i) for which there exists a reasonable justification for the act or
                       omission; and

                      (ii) that will be cured within a reasonable period of time fixed by the court.
                                              ...
       (4) For purposes of this subsection, the term 'cause' includes--

                                               ...

               (C) failure to maintain appropriate insurance that poses a risk to the estate or
               to the public;

               (F) unexcused failure to satisfy timely any filing or reporting requirement
               established by this title or by any rule applicable to a case under this chapter;

               (H) failure timely to provide information or attend meetings reasonably
               requested by the United States trustee.

                                               ...
11 U.S.C. § 1112(b).

       Thus, with limited exceptions, Section 1112(b) mandates that the Court dismiss or convert a

Chapter 11 case where any of the acts or omissions identified as “cause” in Section 1112(b)(4)

exist. In re Van Eck, 425 B.R. 54, 58-59 (Bankr. D. Conn., Weil, J.); In re Emergystat of Sulligent,

Inc., 2008 WL 597613, *5-6 (Bankr. E.D. Tenn. 2008); In re Gateway Access Solutions, Inc., 374

B.R. 556, 560 (Bankr. M. D. Pa. 2007); In re TCR of Denver, LLC, 338 B.R. 494, 498 (Bankr. D.

Colo. 2006). The mandatory language of Section 1112(b) is a substantial departure from the former

law, which left dismissal or conversion entirely in the Court’s discretion. In re Emergystat of

Sulligent, Inc., 2008 WL 597613, *5-6; In re Gateway Access Solutions, Inc., 374 B.R. at 560

(“Congress has purposefully limited the role of this Court in deciding issues of conversion or

dismissal, such that this Court has no choice, and no discretion, in that it ‘shall’ dismiss or convert a

case under Chapter 11 if the elements for ‘cause’ are shown. . . .”).

       The word “includes” in Section 1112(b)(4) is not limiting. 11 U.S.C. § 102(3) (in

construing the Bankruptcy Code, the terms “includes” and “including” are not limiting); In re

                                                     6
      Case 18-21636        Doc 12  Filed 10/11/18 Entered 10/11/18 08:31:03 Desc Main
                                     Document       Page 7 of 9
 AdBrite Corp., 290 B.R. 209, 216 (Bankr. S.D.N.Y. 2003) (citations omitted). Indeed, the list of

 actions or omissions under Section 1112(b) is “illustrative, not exhaustive.” In re AdBrite Corp.,

 290 B.R. at 217. Therefore, in finding cause under Section 1112(b), the court may consider other

 grounds for dismissal or conversion other than those listed specifically and may rely on its equitable

 powers to reach an appropriate result. Id. (citing C–TC 9th Ave. P’ship. v. Norton Co. (In re C–TC

 9th Ave. P’ship.), 113 F.3d 1304, 1311 (2d Cir.1997)).

        Under Section 1112(b)(2), a debtor can avoid dismissal or conversion where the debtor

 shows that there is “reasonable justification” for the deficiencies in the case, those deficiencies “will

 be cured within a reasonable period of time,” and there is a reasonable likelihood that the debtor

 will confirm a plan. 11 U.S.C. § 1112(b)(2); In re Van Eck, 425 B.R. at 58-59; In re Emergystat of

Sulligent, Inc., 2008 WL 597613, *5-6; In re Gateway Access Solutions, Inc., 374 B.R. at 561.

         THE ABSENCE OF ADEQUATE INSURANCE IS CAUSE TO DISMISS THE
                  DEBTOR’S CASE UNDER SECTION 1112(b)(4)(C).

        According to 11 U.S.C. § 1112(b)(4)(C), a chapter 11 case should be dismissed or converted

if a debtor’s failure “to maintain appropriate insurance” poses a risk to the estate or to the public.

Where a debtor owns real property with structures, Section 1112(b)(4)(C) requires that the debtor

maintain property and liability insurance to protect the estate. See e.g., In re Van Eck, 425 B.R. at

61 (failure to maintain property and liability insurance on debtor’s residence constitutes cause for

dismissal); In re GEL, LLC, 495 B.R. 240, 245 (Bankr. E.D.N.Y. 2012) (lack of insurance on real

estate with commercial building cause for dismissal or conversion); Gilroy v. Ameriquest Mortgage

Co., et al (In re Gilroy), 2008 WL 4531982 (1st Cir. BAP 2008) (failure to maintain property and

liability insurance for five condominiums constitutes cause for dismissal).




                                                     7
      Case 18-21636       Doc 12    Filed 10/11/18 Entered 10/11/18 08:31:03 Desc Main
                                       Document         Page 8 of 9
        Debtor has failed to provide proof that it has appropriate and adequate liability insurance for

its business and property which would protect its bankruptcy estate and the general public which

frequents its business. What has been provided is a “Workers’ compensation and Employer’

Liability Business Insurance Policy” and not a current “Certificate of Insurance” which has been

recently obtained from its insurance broker. A more than six month old policy document is not

proof that the necessary insurance coverages are in place. The United States Trustee cannot state

that Debtor’s claimed coverage is in place and operative. Further, Debtor has provided no proof

that it even has casualty, product liability, or medical expense coverage which, as demonstrated by

the Ortega case, are acceptable standards for small to moderate restaurant businesses.

        Here, the Debtor’s personal property, even though of modest value, is necessary for the

continuation of Debtor’s business but is not apparently uninsured against casualty loss. In addition,

the Debtor’s patrons are and remain at considerable risk as only $100,000.00 of coverage is provided

per “accident” which the United States Trustee must conclude means “per incident” such as a fire on

the premises. With total allowed occupancy between 40 and 80 patrons, $100,000.00 is simply

inadequate protection for the public which frequents the Debtor’s restaurant.

        The United States Trustee suggests that the $1,000,000.00/$2,000,000.00 liability coverage

illustrated by the Ortega case is the proper level of liability coverage, and that adequate insurance

coverage would also include casualty, product liability and medical expense coverages in the same

range as exist in the Ortega case. The Debtor’s failure to demonstrate adequate insurance indicates

the Debtor’s willingness to impose the risk of an uninsured or underinsured event on its bankruptcy

estate. Dismissal or Conversion to a case under Chapter 7 is appropriate under Section

1112(b)(4)(C) because the Debtor has failed to demonstrate appropriate insurance coverage

protecting the bankruptcy estate and the public and is also appropriate for Debtor’s failure to provide


                                                  [8]
     Case 18-21636        Doc 12  Filed 10/11/18 Entered 10/11/18 08:31:03 Desc Main
                                     Document        Page 9 of 9
information and documents to the United States Trustee and complete and file required documents

with the Bankruptcy Court on a timely basis pursuant to 11 U.S.C. §1112(b)(4)(F) and (H).

        WHEREFORE, the United States Trustee requests that the Court enter an either converting

or dismissing Debtor’s Chapter 11 case and granting such other relief as may be just and appropriate.

Dated: October 10, 2018                      Respectfully submitted,
     New Haven, CT                   WILLIAM K. HARRINGTON
                                             UNITED STATES TRUSTEE FOR REGION 2
                              By:    /s/ Steven E. Mackey
                                      Steven E. Mackey/ct09932
                                    Trial Attorney
                                    Giaimo Federal Building
                                             150 Court Street, Room 302
                                     New Haven, CT 06510
                                     Tel. No. (203) 773-2210




                                                [9]
